Exhibit 10.1

SETTLEMENT AGREEMENT

This Settlement Agreement (this “Settlement Agreement”), dated as of October 4,
2017, is by and among:

Omeros Corporation, a corporation organized and existing under the laws of
Washington (“Omeros”); and

Par Sterile Products, LLC, a Delaware limited liability company, and Par
Pharmaceutical, Inc., a Delaware corporation (collectively, “Par”). Omeros and
Par are each sometimes referred to herein individually as a “Party” and are
referred to collectively as the “Parties.”

WITNESSETH:

WHEREAS, Omeros is the owner of the OMIDRIA Patents, as defined below; and

WHEREAS, Omeros is the holder of New Drug Application (“NDA”) No. 205388,
pursuant to which it markets and sells OMIDRIA®, a pharmaceutical product
containing the active ingredients phenylephrine hydrochloride and ketorolac
tromethamine, in and for the United States; and

WHEREAS, Omeros and Par are involved in litigation in the United States District
Court for the District of Delaware, Civil Action No. 1:15-cv-00773-RGA (the
“Action”), concerning, inter alia, the validity of the OMIDRIA Patents, as well
as the alleged infringement by Par of the OMIDRIA Patents resulting from Par’s
requesting approval from the United States Food and Drug Administration (the
“FDA”) for the distribution and sale of the ANDA Product (as defined below)
prior to expiry of the OMIDRIA Patents pursuant to Abbreviated New Drug
Application (“ANDA”) No. 208417; and



--------------------------------------------------------------------------------

WHEREAS, in the Action, Omeros has asserted claims against Par; and

WHEREAS, in the Action, Par has asserted counterclaims and defenses against
Omeros challenging the validity or infringement of the OMIDRIA Patents, and has
sought a declaration of invalidity of the OMIDRIA Patents; and

WHEREAS, in the Action, Par has conceded, and judgment has been entered, that
the ANDA Product infringes the OMIDRIA Patents, unless they are found invalid or
unenforceable; and

WHEREAS, the Parties now seek to resolve the Action without further litigation.

NOW, THEREFORE, for good and valuable consideration, the sufficiency and receipt
of which are hereby acknowledged, the Parties intending to be legally bound do
hereby agree as follows:

ARTICLE 1: DEFINITIONS

1.1. The capitalized terms used in this Settlement Agreement shall have the
meanings defined in this Article or elsewhere in this Settlement Agreement.

1.2. Unless the context requires otherwise, words referred to in the singular
include the plural and vice versa, the words “include,” “includes” and
“including” will be deemed to be followed by the phrase “without limitation”
(unless already present), the words “herein,” “hereof” and “hereunder,” and
words of similar import, will be construed to refer to this Settlement Agreement
in its entirety and not to any particular provision hereof, and the word “or” is
used in the inclusive sense (and/or).

1.3. The term “Action” shall have the meaning set forth in the preamble.

 

 

2



--------------------------------------------------------------------------------

1.4. The term “Affiliate” shall mean, with respect to a Party, any entity or
person that, directly or indirectly through one or more intermediaries,
controls, is controlled by, or is under common control with such Party. For
purposes of this definition, “control” means (a) ownership, directly or through
one or more intermediaries, of (i) more than fifty percent (50%) of the shares
of stock entitled to vote for the election of directors, in the case of a
corporation, or (ii) more than fifty percent (50%) of the equity interests in
the case of any other type of legal entity or status as a general partner in any
partnership, or (b) any other arrangement whereby an entity or person has the
right to elect a majority of the board of directors or equivalent governing body
of a corporation or other entity or the right to direct the management and
policies of a corporation or other entity.

1.5. The term “Agencies” shall have the meaning set forth in Section 9.1.

1.6. The term “ANDA Product” shall mean a Generic OMIDRIA Product sold, offered
for sale or distributed pursuant to ANDA No. 208417, including supplements or
amendments to ANDA No. 208417, but excluding any such supplements or amendments
after the original filing date of ANDA No. 208417 that change the mode of
administration or active ingredient(s).

1.7. The term “Approved OMIDRIA Product” shall mean any product sold, offered
for sale or distributed pursuant to NDA No. 205388, including any supplements or
amendments to NDA No. 205388, but excluding any such supplements or amendments
after the original filing date of NDA No. 205388 that change the mode of
administration or active ingredient(s).

1.8. The term “Authorized Generic” shall mean a pharmaceutical product that is
manufactured, sold, offered for sale or distributed pursuant to NDA No. 205388
but is not sold under the trade name OMIDRIA® or another trade name or trademark
owned by Omeros or its Affiliates.

 

3



--------------------------------------------------------------------------------

1.9. The term “District Court” shall have the meaning set forth in Section 2.1.

1.10. The term “Effective Date” shall have the meaning set forth in Section 2.3.

1.11. The term “Entry Date” shall have the meaning set forth in Section 5.2.

1.12. The term “Generic OMIDRIA Product” shall mean a drug product that is sold,
offered for sale or distributed under an ANDA or application pursuant to 21
U.S.C. § 355(b)(2) that refers to the Approved OMIDRIA Product as the
reference-listed drug.

1.13. The term “Losses” shall mean any claim, counterclaim, demand, cause of
action, suit, damages, debt, liability, obligation, right, or set-off of any and
all kind or description whatsoever, including in relation to obtaining,
enforcing, challenging or defending intellectual property or rights, including
costs, expenses, and attorneys’ fees related thereto or arising therefrom.

1.14. The term “Net Sales” shall mean, with respect to any period, the actual
gross amounts invoiced by Par and its Affiliates on all of its sales to Third
Parties of the ANDA Product in or for the Territory (including, but not limited
to, hospital sales, mail order sales, retail sales, and sales to governmental
entities, wholesalers, distributors, group purchasing organizations, long term
care facilities, and medical institutions), subject to the following enumerated
points:

 

  a) “Net Sales” shall be such gross amounts less the following deductions, all
as determined consistent with the customary practices in the pharmaceutical
industry in the Territory, consistently applied, and which, as applicable, are
actually incurred, allowed, accrued, or specifically allocated with respect to
the ANDA Product, including only:

 

4



--------------------------------------------------------------------------------

  (1) normal and customary cash discounts, quantity discounts, promotional
discounts, stocking or other promotional allowances;

 

  (2) sales and excise taxes, customs and any other taxes imposed on the sale,
importation, use or distribution of the ANDA Product, all to the extent added to
the sale price and paid and not recovered or recoverable in accordance with
applicable law (but not including taxes assessed against the income derived from
such sale);

 

  (3) returns, recalls and returned goods allowances;

 

  (4) retroactive corrections (including price adjustments, including those on
customer inventories following price changes) and corrections for billing errors
or shipping errors;

 

  (5) chargebacks, rebates, any other similar allowances, and the portion of
administrative fees, in each case, actually granted, allowed or paid to any
person or entity, including group purchasing organizations, managed health care
organizations and to governments, including their agencies, or to trade
customers, in each case that are not Affiliates of Par, and that are directly
attributable to the sale of the ANDA Product; and

 

  (6) redistribution center (RDC) fees, information service agreement (ISA)
fees, and like fees that are customary in the industry that are passed from
wholesalers, retailers, distributors, and other customers back to Par.

For the sake of clarity, all such deductions represent reductions to the gross
amount invoiced for sales of the ANDA Product by Par or its Affiliates to Third
Parties in the Territory in accordance with GAAP. Net Sales shall be determined
from Par’s books and records kept in accordance with GAAP, as consistently
applied, subject to quarterly true-ups based on actual deductions and credits.
For clarity, the transfer of the ANDA Product by Par to one of its Affiliates
shall not be considered a sale, it being understood that Net Sales by Affiliates
shall be determined based upon gross invoice price of such Product sold by such
Affiliate to independent Third Parties, less the deductions set forth in this
paragraph above. If the ANDA Product is bundled with other products, any
discounts or other adjustments with respect to the applicable ANDA Product shall
be allocated pro rata across all products in such bundle based on the
non-discounted, non-adjusted

 

5



--------------------------------------------------------------------------------

price for each such product. During the Royalty Term, Par shall not, and shall
cause its Affiliates not to, grant or provide any rebate, discount or allowance
on or with respect to the ANDA Product that is designed or intended to encourage
the purchase by Third Parties of products other than the ANDA Product, other
than any rebate, discount or allowance Par or any of its Affiliates offer on a
general basis and not as a loss leader for the ANDA Product; provided that if
the ANDA Product is sold with other products on a portfolio basis, no rebate,
discount or allowance on or with respect to the ANDA Product shall be greater on
a percentage basis in any material respect than any rebate, discount or
allowance on or with respect to any other product in such portfolio.

 

  b) “Net Sales” with respect to sales of the ANDA Product that are not made on
an arm’s length basis or that are made for consideration other than cash shall
be calculated based on the average per unit Net Sales of the ANDA Product,
without regard to such non-cash sales. If sales of the ANDA Product are made for
consideration that includes non-cash consideration as a component, but not the
entirety, of the total consideration, “Net Sales” will be adjusted to take
account of the value of the non-cash consideration component. Sales not made on
an arm’s length basis will be calculated at average per unit Net Sales.

1.15. The term “OMIDRIA Patents” shall mean United States Patent Numbers
8,173,707; 8,586,633; 9,066,856; 9,278,101; 9,399,040; and 9,486,406.

1.16. The term “OMIDRIA Patents Family” shall mean the OMIDRIA Patents and any
United States patents issued from a patent application that is a divisional of,
continuation of, continuation-in-part of, or otherwise shares common priority
with, an application from which one or more of the OMIDRIA Patents issued, or
any reissue or reexamination thereof.

1.17. The term “Omeros Releasees” shall have the meaning set forth in
Section 3.2.

1.18. The term “Par Releasees” shall have the meaning set forth in Section 3.1.

 

6



--------------------------------------------------------------------------------

1.19. The term “Pre-Marketing” shall mean (a) communicating to potential
purchasers that Par or its Affiliates will be selling the ANDA Product in the
Territory on or after the Entry Date (including, for example, notification to
customers regarding the ANDA Product, and engaging customers in non-binding
pricing/contracting activities), (b) importing the ANDA Product into the
Territory before the Entry Date, (c) manufacturing the ANDA Product or having
the ANDA Product manufactured before the Entry Date, and (d) shipping or
delivering or distributing the ANDA Product to Third Party distributors or
Affiliated distributors before the Entry Date. For the avoidance of doubt, the
limited Pre-Marketing permitted pursuant to Section 5.4 shall not include
entering into binding contracts before the Entry Date for the sale of the ANDA
Product to a Third Party other than a distributor, making binding offers before
the Entry Date to sell the ANDA Product to a Third Party other than a
distributor, or selling ANDA Product to a Third Party other than a distributor
before the Entry Date. For the further avoidance of doubt, the limited
Pre-Marketing permitted pursuant to Section 5.4 shall not include the disclosure
of any non-public terms of this Settlement Agreement.

1.20. The term “Royalty Term” shall mean the period beginning on the Entry Date
and ending on the date of expiration of the last-to-expire of the OMIDRIA
Patents Family.

1.21. The term “Signing Date” shall have the meaning set forth in Section 2.1.

1.22. The term “Territory” shall mean the United States of America and its
territories and possessions, including the Commonwealth of Puerto Rico and the
District of Columbia.

 

7



--------------------------------------------------------------------------------

1.23. The term “Third Party” shall mean any entity or person that is not a Party
or an Affiliate of a Party.

ARTICLE 2: CONSENT JUDGMENT

2.1. Within one (1) business day after the date of signature of the last Party
to sign this Settlement Agreement (the “Signing Date”), and earlier if possible,
and subject to the confidentiality provisions of Section 10.1, counsel for the
Parties shall execute a “Consent Judgment” providing for the terms of a consent
judgment and stipulated dismissal of the Action, in the form attached hereto as
Exhibit A, and shall file it in the United States District Court for the
District of Delaware (the “District Court”) in the Action.

2.2. If for any reason the District Court raises an objection to the Consent
Judgment as drafted or requires that the Parties modify the Consent Judgment
before it will enter it as an order of the District Court, or if after ten
(10) business days the District Court has otherwise failed to enter the Consent
Judgment, the Parties agree to confer promptly and in good faith in order to
take action consistent with this Settlement Agreement to secure entry of the
Consent Judgment as drafted, or to agree upon modifications to the Consent
Judgment, or to take such other action consistent with this Settlement Agreement
to secure entry of the Consent Judgment as drafted or with agreed-upon
modifications; provided, however, that nothing contained herein shall be deemed
to require a Party to agree to a modification of the Settlement Agreement or
Consent Judgment that materially affects the benefits to be obtained by, or
burdens imposed upon, such Party under this Settlement Agreement as originally
executed. If, after forty-five (45) calendar days have elapsed from the date on
which the Consent Judgment was filed, such efforts have failed to secure entry
of the Consent Judgment as originally filed or with agreed-upon modifications,
notwithstanding anything herein to the contrary, this Settlement Agreement shall
be null and void and have no further legal effect, save for Article 10 , which
shall continue in full force and effect.

 

 

8



--------------------------------------------------------------------------------

2.3. The date on which the Consent Judgment is entered by the District Court,
whether with or without modification as provided for in Section 2.2, shall be
the “Effective Date” of this Settlement Agreement. Notwithstanding anything
herein to the contrary, the provisions of Articles 1, 2, 8, 9 and 10 shall
become effective upon the Signing Date.

ARTICLE 3: MUTUAL RELEASES

3.1. In settlement of the disputed claims in the Action, and in consideration of
the representations, warranties and covenants contained in this Settlement
Agreement, subject to and effective only upon entry of the Consent Judgment
(whether with or without modification as provided for in Section 2.2), Omeros,
on behalf of itself and its Affiliates, and its and their respective
predecessors, successors, assigns, agents, officers, directors, employees and
representatives, hereby fully, finally and irrevocably relinquishes, releases
and discharges Par and its Affiliates, and its and their respective
predecessors, successors, assigns, agents, officers, directors, employees,
representatives, suppliers, importers, manufacturers, distributors and customers
(the “Par Releasees”), from any and all claims, demands, damages, liabilities,
obligations, and causes of action known or unknown, suspected or unsuspected, in
law or equity, including costs, expenses and attorneys’ fees, that were
asserted, or that could have been asserted, by Omeros or any of its Affiliates
in connection with the ANDA Product, the Approved OMIDRIA Product or the Action
and arising before the Effective Date of this Settlement Agreement. For the
avoidance of doubt, the release granted under this Section 3.1 shall not apply
to any finished product aside from the ANDA Product, or to the supply of
ingredients for any finished product aside from the ANDA Product.

 

9



--------------------------------------------------------------------------------

3.2. In settlement of the disputed claims in the Action, and in consideration of
the representations, warranties and covenants contained in this Settlement
Agreement, subject to and effective only upon entry of the Consent Judgment
(whether with or without modification as provided for in Section 2.2), Par, on
behalf of itself and its Affiliates, and its and their respective predecessors,
successors, assigns, agents, officers, directors, employees and representatives,
hereby fully, finally and irrevocably relinquishes, releases and discharges
Omeros and its Affiliates, and its and their respective predecessors,
successors, assigns, agents, officers, directors, employees, representatives,
suppliers, importers, manufacturers, distributors and customers (the “Omeros
Releasees”), from any and all claims, demands, damages, liabilities,
obligations, and causes of action known or unknown, suspected or unsuspected, in
law or equity, including costs, expenses and attorneys’ fees, that were
asserted, or that could have been asserted, by Par or any of its Affiliates in
connection with the ANDA Product, the Approved OMIDRIA Product or the Action and
arising before the Effective Date of this Settlement Agreement.

3.3. In connection with this Settlement Agreement, the Parties and all of their
respective Affiliates expressly waive and relinquish all rights and benefits
afforded by Section 1542 of the California Civil Code, which provides as
follows:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN TO HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

 

10



--------------------------------------------------------------------------------

Further, the Parties and all of their respective Affiliates expressly waive and
relinquish all rights and benefits afforded by any law in any other jurisdiction
similar to Section 1542 of the California Civil Code.

3.4. For the avoidance of doubt, the releases set forth in this Article 3 do not
apply to actions to enforce any requirements or provisions of this Settlement
Agreement, including, but not limited to, the provisions of the Consent
Judgment.

ARTICLE 4: PATENT VALIDITY AND INFRINGEMENT

4.1. Par, for itself and its Affiliates, acknowledges and agrees that the
OMIDRIA Patents are valid and enforceable and would be infringed by the
manufacture, use, sale, offer to sell, importation or distribution of the ANDA
Product in or for the Territory prior to the Entry Date.

4.2. Par, for itself and its Affiliates, agrees not to challenge or otherwise
dispute or contest, and not to assist others, whether directly or indirectly, or
join in any action, challenging or otherwise disputing or contesting, in any
litigation or proceeding (a) the validity, enforceability, or patentability of
any patent in the OMIDRIA Patents Family, or (b) the infringement of any patent
in the OMIDRIA Patents Family by the manufacture, use, sale, offer to sell,
importation or distribution of a Generic OMIDRIA Product, in each case ((a) and
(b)) in any court or administrative agency (including without limitation the
United States Patent and Trademark Office) having jurisdiction to consider the
issue, except as may be required pursuant to compulsory legal process in
litigation or other proceeding initiated by a Third Party without assistance by
Par or its Affiliates. Without limiting the generality of the foregoing, Par
shall instruct the attorneys and experts engaged by or on behalf of Par in
connection with the Action not to use or transfer to any Third Party any
confidential information of Omeros or its Affiliates or any work product or
other materials generated in

 

11



--------------------------------------------------------------------------------

connection with the Action, unless such disclosure is compelled by law.
Notwithstanding the foregoing, Par shall not be precluded from challenging in
court the validity, enforceability or infringement of any patent in the OMIDRIA
Patents Family in an action that does not involve or have as its basis, cause,
or predicate any or all of the following: (i) the ANDA Product, (ii) the
Approved OMIDRIA Product, and (iii) a Generic OMIDRIA Product.

4.3. Par, on behalf of itself and its Affiliates, agrees not to seek, directly
or indirectly (including, for clarity, by or through its attorneys or agents or
through or by assisting any Third Party, whether directly or indirectly),
reexamination, inter partes review or any other post-grant review of any patent
in the OMIDRIA Patents Family. Notwithstanding the foregoing Sections 4.2 and
4.3, in the event that (a) Par has filed with FDA a certification under 21
U.S.C. § 355(j)(2)(A)(vii)(IV) as to a patent in the OMIDRIA Patent Family with
respect to a Par product other than the ANDA Product or any Generic OMIDRIA
Product and (b) Omeros affirmatively asserts a patent claim of such patent
against Par in a future action with respect to such Par product, Par shall not
be precluded from challenging the patentability of such claim at the U.S. Patent
and Trademark Office. For clarity, Par shall not be permitted to challenge any
patent claim that Omeros has not asserted in such future action as described in
clause (b) in the preceding sentence.

ARTICLE 5: LICENSE

5.1. Omeros, for itself and its Affiliates, hereby grants Par and its
Affiliates, on and from the Entry Date through the expiration of the
last-to-expire of the OMIDRIA Patents Family, a royalty-bearing (in accordance
with Section 7.1), non-exclusive, non-sublicensable, non-transferable (except as
expressly permitted by Section 10.3) right and license under their respective
rights in and to the OMIDRIA Patents Family to make, have made, use, sell, offer
to sell, import, and distribute the ANDA Product in or for the Territory.

 

12



--------------------------------------------------------------------------------

For the avoidance of doubt, the right and license granted under this Section 5.1
shall not apply to the manufacture or distribution of the ANDA Product for sale
to Third Parties for use or consumption outside the Territory. For the further
avoidance of doubt, the right and license granted under this Section 5.1 shall
not apply to the manufacture or distribution of any finished product aside from
the ANDA Product, or to the supply of ingredients for any finished product aside
from the ANDA Product.

5.2. For the purposes of this Settlement Agreement, the “Entry Date” shall mean
the earliest of (a) April 1, 2032, (b) the date of a final court decision from
which no appeal has been or can be taken (other than a petition to the U.S.
Supreme Court for a writ of certiorari) holding that all claims of the OMIDRIA
Patents asserted by Omeros and adjudicated at the time of such final court
decision are invalid or unenforceable, (c) the date prior to April 1, 2032 on
which any Third Party generic manufacturer launches a Generic OMIDRIA Product in
the Territory under a license or other agreement with Omeros or any of its
Affiliates, and (d) the date prior to April 1, 2032 on which Omeros or any of
its Affiliates or a Third Party launches an Authorized Generic under a license
or other agreement with Omeros or its Affiliates.

5.3. Nothing in these grants to Par or its Affiliates or otherwise contained in
this Settlement Agreement shall give rise to an express or implied license under
any patent other than the OMIDRIA Patents Family.

5.4. Notwithstanding any of the provisions of Articles 5 and 8, Par and its
Affiliates may engage in (i) the Pre-Marketing activities contemplated under
clauses (b), (c) and (d) of Section 1.19 from the date that is six (6) months in
advance of the Entry Date and (ii) the Pre-Marketing activities contemplated
under clause (a) of Section 1.19 from the date that is twenty one (21) days in
advance of the Entry Date. Except as provided in the immediately preceding
sentence, Par and its Affiliates may not engage in any of the Pre-Marketing
activities contemplated under Section 1.19 prior to the Entry Date.

 

13



--------------------------------------------------------------------------------

ARTICLE 6: COVENANTS

6.1. Par, for itself and its Affiliates, hereby covenants as of the Effective
Date of this Settlement Agreement and thereafter during the time that this
Settlement Agreement is in effect:

 

  a) Not to sue, not to assign to any other entity a right to sue, and not to
authorize any other entity to sue, any Omeros Releasee for Losses, known or
unknown, suspected or unsuspected, in law or equity, that were asserted or that
could have been asserted by Par in connection with ANDA No. 208417, the ANDA
Product, an Approved OMIDRIA Product or the Action and arising before the
Effective Date of this Settlement Agreement; and

 

  b) Unless otherwise permitted under this Settlement Agreement, that neither
Par nor its Affiliates will, directly or indirectly, (i) at any time beginning
with the Effective Date of this Settlement Agreement and ending at 12:01 a.m. on
the Entry Date, (A) use, sell, offer to sell, import or distribute in or into
the Territory or (B) make or have made in the Territory or (ii) at any time
beginning with the Effective Date of this Settlement Agreement and ending at
12:01 a.m. on the Entry Date, authorize, assist or materially encourage others
to (A) use, sell, offer to sell, import or distribute in or into the Territory
or (B) make or have made in the Territory or indemnify others regarding or
participate in the profits of others arising from, or otherwise receive
consideration with respect to, the sale in or into the Territory of, in the case
of both clauses (i) and (ii), the ANDA Product or any other Generic OMIDRIA
Product; and

 

  c) Not to sue, not to assign to any other entity a right to sue, and not to
authorize, assist or materially encourage any other entity to sue, any Omeros
Releasee for any claim, counterclaim, demand, cause of action, suit, damages,
debt, liability, obligation, right, or set-off of any and all kind or
description whatsoever arising out of the sale of the ANDA Product in or into
the Territory; and

 

  d) Not to encourage, induce or otherwise facilitate any Third Party to take
any action that would be a breach of this Settlement Agreement if engaged in by
Par or its Affiliates (including, for clarity, seeking reexamination, inter
partes review or any other post-grant review of any patent in the OMIDRIA
Patents Family, other than as expressly permitted by Section 4.3).

 

 

14



--------------------------------------------------------------------------------

6.2. Omeros, for itself and its Affiliates, hereby covenants as of the Effective
Date of this Settlement Agreement and thereafter during the time that this
Settlement Agreement is in effect:

 

  a) Not to sue, not to assign to any other entity a right to sue, and not to
authorize, assist or materially encourage any other entity to sue, any Par
Releasee or their suppliers, distributors, or customers (including doctors and
patients) for Losses, known or unknown, suspected or unsuspected, in law or
equity, that were asserted or that could have been asserted by Omeros in
connection with ANDA No. 208417, the ANDA Product, an Approved OMIDRIA Product
or the Action and arising before the Effective Date of this Settlement
Agreement; and

 

  b) Not to assert any patent remedies to which they would be entitled under 35
U.S.C. § 271(e)(4) or any other U.S. patent law (i) if the District Court had
found that Par’s filing of ANDA No. 208417 infringed the OMIDRIA Patents or any
United States patents or patent applications owned, in-licensed or otherwise
controlled by, now or in the future, Omeros or any of their Affiliates or
(ii) with respect to the sale of the ANDA Product on or after the Entry Date;
and

 

  c) Unless required for purposes of public policy or safety, not to take any
action (except for conventional commercial activities) and not to authorize,
assist or materially encourage any other entity to take any action, to prevent
or delay the approval, launch, manufacture, use, sale, offer for sale,
importation or distribution of the ANDA Product in or for the Territory as
permitted under the terms of this Settlement Agreement; and

 

  d) Upon Par’s written request, to provide the FDA with written confirmation of
the Entry Date and the licenses, covenants and waivers herein; and

 

  e)

(i) Not to sue, not to assign to any other entity a right to sue, and not to
authorize, assist or materially encourage any other entity to sue, any Par
Releasee or any of their manufacturers, suppliers, distributors, or customers
(including doctors and patients) for any Losses asserting that the manufacture,
use, sale, offer for sale,

 

15



--------------------------------------------------------------------------------

  importation or distribution of the ANDA Product in or for the Territory,
during the period that the license grant in Section 5.1 is in effect, infringes
any United States patents or patent applications owned, in-licensed or otherwise
controlled by, now or in the future, Omeros or any of their Affiliates and
(ii) to impose the foregoing covenant not to sue on any Third Party to which it
or any of its Affiliates may assign or otherwise transfer, or license or
sublicense, any such patent rights. For the avoidance of doubt, the immediately
foregoing covenant not to sue shall not apply to the manufacture or distribution
of the ANDA Product for sale to Third Parties for use or consumption outside the
Territory.

ARTICLE 7: ROYALTIES; RECORD-KEEPING; AUDIT

7.1. In consideration of the license granted under Article 5, Par shall pay to
Omeros running royalties in an amount equal to fifteen percent (15%) of Net
Sales of the ANDA Product during the Royalty Term. Par shall pay such royalties
in accordance with Section 7.1.

7.2. Not later than forty five (45) days after the end of each calendar quarter,
commencing on the Entry Date and continuing through the end of the Royalty Term,
Par shall:

 

  a) Deliver to Omeros a written report, in such form as the Parties mutually
agree, that contains the information specified in Exhibit B with respect to the
prior calendar quarter; and

 

  b) Pay to Omeros, by wire transfer to an account designated in writing by
Omeros, the amount owed to Omeros with respect to such calendar quarter as
determined in accordance with Section 7.1.

7.3. Par shall maintain, and shall cause its Affiliates to maintain, complete
and accurate books and records in such detail as is necessary to accurately
calculate the amounts payable to Omeros under Section 7.1. Such books and
records shall be maintained for a period of at least twelve (12) months after
the end of the Royalty Term. Once during each calendar year of the Royalty Term,
and on no less than thirty (30) days’ written notice to

 

16



--------------------------------------------------------------------------------

Par, Omeros shall have the right to have an independent accounting firm
reasonably acceptable to Par audit and examine the relevant books and records as
may be reasonably necessary to determine or verify the amount of payments due
hereunder and Par’s compliance with its obligations hereunder. Such audit and
examination shall be conducted and shall take place, and Par shall, and shall
cause its Affiliates to, make such books and records available, during normal
business hours at a facility in the United States. The audit shall be conducted
expeditiously and within the time reasonably necessary to accomplish the
purposes of the audit. Before permitting such independent accounting firm to
have access to such books and records, Par may require such independent
accounting firm and its personnel involved in such audit to sign a customary
confidentiality agreement in form and substance reasonably acceptable to Par as
to any information subject to confidential treatment under Section 10.1 which is
to be provided to such accounting firm or to which such accounting firm will
have access while conducting the audit under this Section 7.3. The independent
accounting firm will prepare and provide to the Parties a written report stating
whether the reports submitted and amounts paid pursuant to this Article 7 were
correct or incorrect, and the amounts of any discrepancies. In the event that
there was an underpayment or overpayment by Par hereunder, Par or Omeros, as the
case may be, shall promptly (but in no event later than thirty (30) days after
receipt of the independent accountant’s report so concluding) make payment to
the other of the amount of such underpayment or overpayment. Omeros shall bear
the costs and expenses of such audit, unless the audit finds a discrepancy of
ten percent (10%) or more between Par’s payment obligations and payments for any
audited period, in which case Par shall bear the cost of such audit.

 

17



--------------------------------------------------------------------------------

7.4. Omeros shall be responsible for and shall pay all taxes payable on any
income or any payments by Par to Omeros. Par and Omeros shall bear sole
responsibility for payment of compensation to their respective personnel,
employees, or subcontractors and for all employment taxes and withholding with
respect to such compensation pursuant to applicable law. All payments made by
Par to Omeros under this Settlement Agreement shall be made without any
deduction or withholding for, or on account of, any tax, except that Par shall
have the right to withhold taxes on income or income equivalents in the event
that the revenue authorities in any country require the withholding of taxes on
amounts paid hereunder to Omeros. Par shall secure and promptly send to Omeros
proof of such taxes, duties, or other levies withheld and paid by Par for the
benefit of Omeros. Each Party agrees to cooperate with the other Party in
claiming exemptions from such deductions or withholdings under any agreement or
treaty from time to time in effect.

7.5. All amounts payable by Par hereunder shall be paid in U.S. dollars.

7.6. Any payment under this Settlement Agreement that is not made when due shall
bear interest on such past due amount from the date such amount became past due
until the date payment is actually made at a rate equal to the greater of
(a) three percent (3%) per annum above “Prime” as defined in the print edition
of The Wall Street Journal, Eastern Edition, on the payment due date or, if
unavailable, on the latest date prior to the payment due date on which such rate
is available and (b) twelve percent (12%) per annum, but in any event not to
exceed the maximum rate allowed by law, calculated on a daily basis on the
actual number of days elapsed from the payment due date to the date of actual
payment.

 

 

18



--------------------------------------------------------------------------------

ARTICLE 8: REPRESENTATIONS AND WARRANTIES

8.1. Each Party represents and warrants to the other Party that:

 

  a) It has the corporate, partnership or limited liability company power and
authority to enter into this Settlement Agreement and to perform its obligations
hereunder; and

 

  b) The execution, delivery and performance of this Settlement Agreement have
been duly authorized by all necessary corporate or other organizational actions
of the Party and its Affiliates; and

 

  c) The execution and delivery of this Settlement Agreement and the performance
by the Party of any of its obligations hereunder do not and will not conflict
with or result in a breach of any other agreement to which it or any of its
Affiliates is a party, any judgment of any court or governmental body applicable
to the Party or its properties, or, to the Party’s knowledge, any statute,
decree, order, rule or regulation of any court or governmental authority
applicable to the Party or its properties; and

 

  d) Upon execution and delivery of this Settlement Agreement by both Parties,
this Settlement Agreement is a valid obligation binding upon such Party and
enforceable in accordance with its terms except as enforceability may be limited
in future bankruptcy or insolvency.

8.2. Par, on behalf of itself and its Affiliates, represents and warrants to
Omeros that, as of the Signing Date and the Effective Date of this Settlement
Agreement, Par and its Affiliates own all right, title and interest in and to
ANDA No. 208417, no other person or entity has any rights under ANDA No. 208417,
and neither Par nor any of its Affiliates has transferred or assigned any of
their rights under ANDA No. 208417 to any party.

8.3. Par further represents and warrants to Omeros that, as of the Signing Date
and the Effective Date of this Settlement Agreement, neither Par nor its
Affiliates have discussed with any Third Party any aspect of the negotiations of
this Settlement Agreement or the Consent Judgment or any of the terms or
conditions hereof or thereof.

8.4. No Party makes any express or implied warranties that any product or
process can be made, used, sold, offered for sale, imported or distributed
without infringing intellectual property rights owned or controlled by Third
Parties.

 

19



--------------------------------------------------------------------------------

8.5. Omeros, on behalf of itself and its Affiliates, further represents and
warrants to Par that they collectively or individually or through one or more
Affiliates own all right, title and interest in and to the OMIDRIA Patents, and
neither they nor their Affiliates have transferred or assigned any of their
rights under the OMIDRIA Patents to any Third Party.

ARTICLE 9: NOTIFICATION OF SETTLEMENT AGREEMENT

TO THE FEDERAL TRADE COMMISSION AND DEPARTMENT OF JUSTICE

9.1. Within ten (10) business days following the Signing Date, the Parties shall
comply with the requirements of Title XI, Subtitle B of the Medicare
Prescription Drug, Improvement, and Modernization Act of 2003, Pub. L.
No. 108-173, by filing or causing to be filed all necessary documents with the
U.S. Federal Trade Commission and the Antitrust Division of the U.S. Department
of Justice (collectively the “Agencies”).

9.2. The Parties shall use commercially reasonable efforts to coordinate the
foregoing filings and any responses thereto, to make such filings promptly and
to respond promptly to any requests for additional information made by either of
the Agencies, and to coordinate any necessary or desirable joint presentations.
Each Party reserves the right to communicate with the Agencies regarding such
filings as it believes appropriate. Each Party shall keep the other informed of
such communications (unless otherwise directed by either of the Agencies) and
shall not disclose any confidential information of the other Party without that
Party’s consent, which shall not be unreasonably withheld.

 

20



--------------------------------------------------------------------------------

ARTICLE 10: GENERAL PROVISIONS

10.1. Confidentiality. Either Party may issue a press release with respect to
this Settlement Agreement, the timing, content and form of which shall be
determined by such Party in its sole discretion. Except as expressly provided in
the immediately preceding sentence or as required by statute, ordinance,
regulation, or compulsory legal process, neither the Parties nor their
Affiliates shall publicly announce or otherwise disclose to Third Parties any of
the confidential terms of this Settlement Agreement without the prior written
approval of the other Party. Each Party acknowledges that, if the stock of the
other Party is publicly traded, the other publicly traded Party will be required
to publicly disclose certain terms of this Settlement Agreement in filings with
the United States Securities and Exchange Commission (“SEC”) and will be
required to include a copy of this Settlement Agreement in filings with the SEC,
and, to the extent that the other publicly traded Party determines that such
disclosures are required, notwithstanding the provisions of this Section 10.1,
each Party consents to the other publicly traded Party’s disclosure of such
terms of this Settlement Agreement in SEC filings and the inclusion of a copy of
this Settlement Agreement in filings with the SEC, with the timing, form and
content of each as determined by the other publicly traded Party in its sole
discretion. Notwithstanding anything to the contrary above, (i) Omeros may
disclose the terms of this Settlement Agreement to Third Parties in connection
with patent litigation involving the Approved OMIDRIA Product or in connection
with settlement discussions and agreements related to or involving the Approved
OMIDRIA Product, subject to such Third Parties undertaking to keep the terms of
this Settlement Agreement strictly confidential in accordance with
confidentiality terms at least as restrictive as the terms hereof, (ii) Par may
disclose such terms of this Settlement Agreement to the FDA as may be necessary
in obtaining and maintaining FDA approval of its ANDA No. 208417, so long as Par
requests that the FDA maintain such terms in confidence, and (iii) each Party
may disclose the terms of this Settlement Agreement to its respective
Affiliates, and its and their respective insurers, lenders, shareholders and
prospective investors, attorneys, accountants,

 

21



--------------------------------------------------------------------------------

and prospective and actual acquirers, subject to such Affiliates, insurers,
lenders, shareholders and prospective investors, attorneys, accountants and
prospective and actual acquirers undertaking to keep the terms of this
Settlement Agreement strictly confidential in accordance with confidentiality
terms at least as restrictive as the terms hereof.

10.2. Indemnification. Par and its Affiliates shall indemnify, defend, and hold
harmless Omeros and its Affiliates, and its and their respective officers,
directors, shareholders, employees, agents, representatives, successors and
assigns, heirs, administrators, executors, suppliers, and manufacturers from any
claims, losses, liabilities, costs and expenses (including reasonable attorneys’
fees) arising solely out of the manufacture, use, sale, offer to sell,
importation, and distribution of the ANDA Product and which relate to an aspect
of the ANDA Product for which Par is the proximate cause, including damages
related to personal injury of any Third Party arising out of any product
liability claim made by such Third Party.

10.3. Assignment. This Settlement Agreement, including the obligations of the
Parties under the Consent Judgment, shall be binding upon and shall inure to the
benefit of each Party hereto, and each of its Affiliates, successors and
permitted assigns, and any Third Party to which any rights are transferred under
ANDA No. 208417 or the ANDA Product. Except as otherwise provided herein, none
of Omeros and Par shall have the power to assign or otherwise transfer this
Settlement Agreement or any interest herein or right hereunder without the prior
written consent of the other Party, and any such purported assignment, transfer
or attempt to assign or transfer any interest herein or right hereunder without
such consent shall be void and of no effect. Notwithstanding the foregoing,
either Party may, upon written notice to the other Party but without obtaining
the other Party’s consent, assign its

 

22



--------------------------------------------------------------------------------

rights and obligations under this Settlement Agreement to any of its Affiliates,
to any lender providing financing to that Party or its Affiliates for collateral
security purposes, or to any successor in interest to that Party’s entire
business or to its Approved OMIDRIA Product or Generic OMIDRIA Product business,
as the case may be, provided that (a) notwithstanding any such assignment, such
Party shall remain liable for its and its Affiliates’ performance under this
Settlement Agreement; (b) no such assignment shall in any manner limit or impair
the obligations of that Party hereunder; (c) no such assignment shall in any
manner limit or impair the benefits provided to Omeros under Section 3.2,
Section 4.2, Section 4.3 or Section 6.1 or provided to Par under Section 3.1 or
Section 6.2; and (d) following a transfer by a Party to its Affiliate, any
subsequent transaction that would cause such Affiliate to cease to be an
Affiliate of such Party shall be deemed to be an assignment of this Settlement
Agreement subject to this Section 10.3.

10.4. Governing Law. This Settlement Agreement and the rights and obligations of
the Parties under this Settlement Agreement shall be governed and construed in
accordance with the laws of the State of Delaware, without regard to its
choice-of-law or conflicts-of-law principles that might otherwise refer
construction or interpretation of this Settlement Agreement to the substantive
law of another jurisdiction. The Parties hereby irrevocably and unconditionally
consent to the exclusive jurisdiction of the courts of Delaware for any action,
suit or proceeding (other than appeals therefrom) arising out of or relating to
this Settlement Agreement and agree not to commence any action, suit or
proceeding (other than appeals therefrom) related thereto except in such courts.

 

23



--------------------------------------------------------------------------------

10.5. Relief in the Event of Breach. Par, for itself and its Affiliates,
acknowledges and agrees that the restrictions set forth herein on the
manufacture, use, sale, offer to sell, importation and distribution of the ANDA
Product are reasonable and necessary to protect the legitimate interests of
Omeros, that Omeros would not have entered into this Settlement Agreement in the
absence of such restrictions, and that any breach of those restrictions will
result in irreparable injury to Omeros for which there will be no adequate
remedy at law. Accordingly, if Par engages in a breach of any of its
undertakings in Section 4.2, Section 4.3 or Section 6.1 of this Settlement
Agreement, in addition to any other remedy Omeros may have at law or in equity,
Par agrees, that, upon a determination by a court of such breach, Omeros shall
be entitled to a preliminary injunction to prevent the continuance of such
breach, and Par agrees that Omeros will not be required to demonstrate that the
balance of hardships supports the entry of injunctive relief in order to obtain
such relief. Further, in the event that Par is finally determined by a court to
have engaged in a breach of its undertakings in Article 4 or Section 6.1 of this
Settlement Agreement, Omeros reserves, and Par and its Affiliates shall not
contest, Omeros’s right to seek damages and any other remedies for patent
infringement to the full extent of the law (although Par may contest the quantum
of damages or scope of other remedies).

10.6. Waiver. No waiver of a breach, failure of any condition, or any right or
remedy, contained in or granted by the provisions of this Settlement Agreement
shall be effective unless it is in writing and signed by the Party waiving the
breach, failure, right or remedy. No waiver of any breach, failure, right or
remedy shall be deemed a waiver of any other breach, failure, right or remedy,
whether or not similar, nor shall any waiver constitute a continuing waiver
unless the writing so specifies.

10.7. Legal Advice. Each Party and its counsel have participated fully in the
review and revision of this Settlement Agreement. Any rule of construction to
the effect that ambiguities are to be resolved against the drafting Party shall
not apply in interpreting this Settlement Agreement.

 

 

24



--------------------------------------------------------------------------------

10.8. Enforceability. If a court of competent jurisdiction holds any provision
of this Settlement Agreement to be illegal, unenforceable, or invalid, in whole
or in part for any reason, the Parties agree to use commercially reasonable
efforts to negotiate a provision, in replacement of the provision held illegal,
unenforceable, or invalid, that is consistent with applicable law and
accomplishes, as nearly as possible, the original intention of the Parties with
respect thereto.

10.9. Admissibility. In the event that there is no Effective Date of this
Settlement Agreement or the Consent Judgment is vacated, (a) neither the
provisions of this Settlement Agreement, nor the Settlement Agreement itself
(except the provisions hereof that remain in effect), may be offered into
evidence, or be referred to in any testimonial or other evidence, by any Party
or any of their Affiliates at any trial, action or other proceeding pertaining
to the subject matter hereof, and (b) nothing herein shall be construed as an
admission or waiver by any Party or any of their Affiliates as to any factual or
legal matter; provided, however, that this Section 10.9 shall not apply in any
actions to enforce any requirements or provisions of this Settlement Agreement
or the Consent Judgment.

10.10. Entire Agreement. This Settlement Agreement and the Exhibit represents
the entire understanding and agreement of the Parties with regard to the matters
addressed herein.

10.11. Modification. No terms or conditions of this Settlement Agreement will be
varied or modified by any prior or subsequent statement, conduct or act of
either Party, except that the Parties may supplement, amend, or modify this
Settlement Agreement by a subsequent written agreement executed by the Parties
through their authorized representatives.

 

 

25



--------------------------------------------------------------------------------

10.12. Counterparts. This Settlement Agreement may be executed in any number of
counterparts, and through pdf, facsimile or photocopy signatures. Each
counterpart shall be deemed an original instrument, but all counterparts
together shall constitute but one agreement.

10.13. Limitation of Rights Granted. Except for the rights, agreements and
covenants specifically granted pursuant to this Settlement Agreement, no other
rights, agreements or covenants are granted or implied by this Settlement
Agreement. Par shall have no right, title or interest in or to (a) any
trademark, trade dress, brand mark, service mark, trade name, brand name, logo
or other similar business symbol of Omeros or its Affiliates, including the
trademark OMIDRIA® or any trade dress of any OMIDRIA® product or (b) any
know-how, trade secrets, copyrights or other intellectual property of Omeros or
its Affiliates, except the limited rights expressly provided for herein.

10.14. Notices: All notices, requests, demands, or other communications under
this Settlement Agreement shall be in writing. Notice shall be sufficiently
given (and shall be deemed to be duly given upon receipt) by delivery in person,
by facsimile or by overnight delivery service maintaining records of receipt to
the respective Parties at the addresses specified below, or in each case such
other address as such Party may hereafter specify by notice to the other Party.

Addresses for purpose of giving notice are as follows:

 

26



--------------------------------------------------------------------------------

If to Omeros:

Omeros Corporation

201 Elliott Avenue West

Seattle, WA 98119

Attn.: Chief Executive Officer

With a copy to:

Omeros Corporation

201 Elliott Avenue West

Seattle, WA 98119

Attn.: General Counsel

If to Par:

Par Pharmaceutical, Inc.

1 Ram Ridge Road

Chestnut Ridge, NY 10977

Attn: General Counsel

Fax: (845) 573-5600

With a copy to:

David Silverstein

Axinn, Veltrop & Harkrider LLP

950 F Street, NW 7th Floor

Washington, DC 20004

Fax: (212) 728-2201

[Signature Page Follows]

 

27



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties, through their authorized officers, have
executed this Settlement Agreement as of the Signing Date.

 

Omeros Corporation      Par Sterile Products, LLC By:  

/s/ Gregory A. Demopulos, M.D.

     By:   

/s/ Lawrence M. Brown

Name:   Gregory A. Demopulos, M.D.      Name:    Lawrence M. Brown Title:  
Chairman and CEO      Title:    Vice President, Legal Date:   4 October 2017  
   Date:    10/4/17        Par Pharmaceutical, Inc.        By:   

/s/ Lawrence M. Brown

       Name:    Lawrence M. Brown        Title:    Vice President, Legal       
Date:    10/4/17



--------------------------------------------------------------------------------

EXHIBIT A: CONSENT JUDGMENT

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF DELAWARE

 

 

 

  X    OMEROS CORPORATION,   :      :   
                                Plaintiff,   :      :                        v.
  :    Civil Action No. 1:15-cv-00773-RGA   :    PAR STERILE PRODUCTS, LLC,   :
   and   :    PAR PHARMACEUTICAL, INC.,   :      :   
                                Defendants.   :   

 

 

  X   

CONSENT JUDGMENT

Plaintiffs Omeros Corporation (hereinafter “Omeros”), and Defendants Par Sterile
Products, LLC and Par Pharmaceutical, Inc. (hereinafter collectively “Par”), the
parties in the above-captioned action, have agreed to terms and conditions
representing a negotiated settlement of this action and have set forth those
terms and conditions in a Settlement Agreement (the “Settlement Agreement”). Now
the parties, by their respective undersigned attorneys, hereby stipulate and
consent to entry of judgment and an injunction in this action as follows:

IT IS this             day of             , 2017:

ORDERED, ADJUDGED AND DECREED as follows:

1. This District Court has jurisdiction over the subject matter of the above
action and has personal jurisdiction over the parties.

2. As used in this Consent Judgment, (i) the term “ANDA Product” shall mean a
drug product sold, offered for sale or distributed pursuant to Abbreviated New
Drug Application No. 208417 (and defined in greater detail in the Settlement
Agreement); the term



--------------------------------------------------------------------------------

“OMIDRIA Patents” shall mean United States Patent Numbers 8,173,707, 8,586,633,
9,066,856, 9,278,101, 9,399,040, and 9,486,406, and (iii) the term “Affiliate”
shall mean any entity or person that, directly or indirectly through one or more
intermediaries, controls, is controlled by, or is under common control with Par;
for purposes of this definition, “control” means (a) ownership, directly or
through one or more intermediaries, of (1) more than fifty percent (50%) of the
shares of stock entitled to vote for the election of directors, in the case of a
corporation, or (2) more than fifty percent (50%) of the equity interests in the
case of any other type of legal entity or status as a general partner in any
partnership, or (b) any other arrangement whereby an entity or person has the
right to elect a majority of the Board of Directors or equivalent governing body
of a corporation or other entity or the right to direct the management and
policies of a corporation or other entity.

3. Unless otherwise specifically authorized pursuant to the Settlement
Agreement, Par, including any of its Affiliates, successors and assigns, is
enjoined until April 1, 2032 from infringing the OMIDRIA Patents, on its own
part or through any Affiliate, by making, having made, using, selling, offering
to sell, importing or distributing the ANDA Product.

4. Compliance with this Consent Judgment may be enforced by Omeros and its
successors in interest, or assigns, as permitted by the terms of the Settlement
Agreement.

5. This Court retains jurisdiction to enforce or supervise performance under
this Consent Judgment and the Settlement Agreement.

6. All claims, counterclaims, affirmative defenses and demands in this action
are hereby dismissed with prejudice and without costs, disbursements or
attorneys’ fees to any party.

 

 

Richard G. Andrews, U.S.D.J.



--------------------------------------------------------------------------------

We hereby consent to the form and entry of this Order:

Dated: October            , 2017

 

                                                                          

Jack B. Blumenfeld

Maryellen Noreika

MORRIS, NICHOLS, ARSHT

& TUNNELL LLP

1201 North Market Street

P.O. Box 1347

Wilmington, DE 19899

(302) 658-9200

 

George Pappas

Jeffrey Lerner

Gary Rubman

COVINGTON & BURLING LLP

One CityCenter

850 10th St NW

Washington, DC 20001

(202) 662-6000

 

Attorneys for Omeros Corporation

  

                                                                    
             

Steven J. Fineman

Katharine Lester Mowery

RICHARDS, LAYTON & FINGER, PA

One Rodney Square

920 N. King Street

Wilmington, DE 19801

(302) 651-7700

 

Aziz Burgy

Brett M. Garrison

David H. Silverstein

Francis H. Morrison , III

Jeremy Lowe

Matthew S. Murphy

Ricardo S. Camposanto

Seth I. Heller

AXINN, VELTROP & HARKRIDER LLP

950 F St NW

Washington, DC 20004

(202) 912-4700

 

Attorneys for Par Sterile Products, LLC and Par Pharmaceutical, Inc.



--------------------------------------------------------------------------------

EXHIBIT B

REPORTING AND PAYMENT INFORMATION

 

1. Gross Sales (units and dollars)

 

2. Product Returns (dollars)

 

3. Excise taxes, value added taxes, and duties (dollars)

 

4. Trade, quantity, prompt pay and cash discounts (dollars)

 

5. Allowances and credits (dollars)

 

6. Rebates and chargebacks (dollars)

 